                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


D’Andre I. Alexander,                               File No. 18-cv-1544 (ECT/ECW)

             Plaintiff,

v.
                                                        OPINION AND ORDER
1328 Uptown, Inc. d/b/a Bar Louie;
Fortney Hospitality Group, Inc.; and
Fortney Companies, Inc.,

           Defendants.
________________________________________________________________________

Robert R. Hopper and Jason Scott Juran, Robert R. Hopper & Associates, LLC,
Minneapolis, MN, for Plaintiff D’Andre I. Alexander.

James C. Kovacs, Steven E. Tomsche, and Beth Louise LaCanne, Tomsche, Sonnesyn &
Tomsche, P.A., Minneapolis, MN, for Defendant 1328 Uptown, Inc. d/b/a Bar Louie.

Gregory J. Duncan and Paul J. Rocheford, Arthur, Chapman, Kettering, Smetak & Pikala,
PA, Minneapolis, MN; Margaret M. Bauer Reyes and Richard W. Pins, Stinson Leonard
Street LLP, Minneapolis, MN, for Defendants Fortney Hospitality Group, Inc. and Fortney
Companies, Inc.


      Just after midnight on June 26, 2017, Eddie Burch shot D’Andre Alexander, ending

a fight between the two men that had begun a short time earlier in an Uptown Minneapolis

bar, Bar Louie. After pleading guilty to shooting Alexander, Burch was sentenced to serve

98 months in prison. The shooting left Alexander, an honorably discharged veteran of the

United States Marine Corps, paralyzed from his torso down. In this tort case, Alexander

has sued three business organizations affiliated with Bar Louie seeking damages allegedly

caused by these organizations’ roles in the shooting and events leading to it. Alexander
asserts five common-law negligence claims and a claim under Minnesota’s Dram Shop

Act, Minn. Stat. §§ 340A.801–.802, against all Defendants. Two Defendants, Fortney

Hospitality Group and Fortney Companies, seek summary judgment against all of

Alexander’s claims. These two Defendants say essentially that they are mere affiliates of

Bar Louie and that Alexander has identified no basis for their liability. They are correct,

and their motion will be granted. Defendant 1328 Uptown, who did business as Bar Louie,

seeks summary judgment against Alexander’s common-law claims on various grounds.

This motion will be granted except with respect to Alexander’s “innkeeper-liability” claim,

leaving that claim and Alexander’s claim under the Dram Shop Act for trial against

Defendant 1328 Uptown.

                                             I1

       Burch arrived at Bar Louie between 10:00 and 11:00 p.m. on Sunday, June 25, 2017,

drunk and carrying a loaded .38 caliber handgun. Hopper Decl., Ex. K (“Burch Statement”)

at 17, 19, 20, 23 [ECF No. 114-5]. Burch had spent the previous eight hours or so attending

a food-truck festival and visiting other bars in the Uptown area. Id. at 8–17. Burch had

between six and eight drinks before entering Bar Louie, id. at 8–15, and he was “noticeably

intoxicated” when he arrived, id. at 23; see also id. at 27 (agreeing he was “visibly

intoxicated when [he] arrived”). Within ten minutes after entering Bar Louie, Burch went

to the bar, ordered, and was served a “Captain Coke.” Id. at 22. Burch does not recall


1
      In describing the relevant facts and resolving this motion under Rule 56(a),
Alexander’s evidence is believed, and all justifiable inferences are drawn in his favor. See
Tolan v. Cotton, 572 U.S. 650, 651 (2014).


                                             2
whether he ordered or was served additional drinks at Bar Louie because he was “so

intoxicated.” Id. at 28–29. Burch had the handgun in the right front pocket of his jeans.

Id. at 19.

        Alexander testified in his deposition that he arrived at Bar Louie at roughly

midnight, Kovacs Decl., Ex. A (“Alexander Dep.”) at 100 [ECF No. 103-1], but recordings

from a Bar Louie security camera appear to show that Alexander was at the bar by 11:33

p.m., Hopper Decl., Ex. Y at 23:33:00 [ECF No. 114-18]. Like Burch, Alexander spent

the day at the food-truck festival and other bars before coming to Bar Louie. Alexander

Dep. at 92–95. Alexander consumed two beers and two tequila shots earlier in the day, id.

at 93–94, but testified to being “essentially sober” when he entered Bar Louie, id. at 100.

With Alexander when he entered Bar Louie were his cousin, Robert Newell, and Newell’s

girlfriend, Danielle Levy. Id. at 95, 99–100. When the three arrived, they “[w]ent straight

to the bar.” Id. at 101. They took seats adjacent and near to a corner of the bar and, except

for a time Alexander left (which is described in the next paragraph), the three stayed in that

area the “entire time” they were at Bar Louie. Id. at 103; see also Hopper Decl., Exs. Y

and Z [ECF No. 114-19] (showing the three seated at the same corner of the bar throughout

their visit).

        Alexander did not know Burch but noticed Burch’s presence in Bar Louie “[a]lmost

immediately” because Burch “seemed to be bothering patrons at the bar” and “was drunk,

being belligerent, [and] seeming disrespectful.” Alexander Dep. at 107–09. Alexander

noticed that Burch bothered one group of four patrons so much that all four left the bar. Id.

at 110, 116. Just before midnight—Bar Louie’s security recording seems to show it


                                              3
happening at 23:55:52, or a little more than four minutes before midnight—Burch kissed

Alexander on his left cheek. Hopper Decl., Ex. Z; Alexander Dep. at 111–12. According

to Alexander, Burch’s kiss occurred suddenly and without warning while Alexander was

seated and facing the bar. Alexander Dep. at 112. (Security footage shows Burch standing

close to Alexander and occasionally talking at Alexander beginning at least around

23:33:00. Hopper Decl., Ex. Z.) The kiss angered Alexander. Alexander Dep. at 112.

Alexander responded by pushing Burch—hard enough for other patrons to notice—and

walking away. Hopper Decl., Ex. Z at 23:55:52–56:03; Alexander Dep. at 112. Alexander

went alone outside to Bar Louie’s “smoking patio,” smoked a cigarette, and tried to calm

down. Alexander Dep. at 113. Alexander then returned inside and remained in Bar Louie’s

“pool table area,” still trying to settle himself. Id. at 114. Alexander testified that he spent

five minutes on the smoking patio, maybe another five or ten minutes in the pool table area,

and then returned to the same position at the bar he occupied before leaving. Id. at 113–

14. Bar Louie’s security recording appears to show that Alexander returned to his original

position at the bar—right next to Burch—at 00:08:50. Kovacs Decl., Ex. B at 00:08:50

[ECF No. 103-2]. After standing next to Burch for a brief time, Alexander relocated to a

bar stool a few feet away from Burch, with Newell and Levy in between he and Burch. Id.

at 00:10:30.

       Alexander and Burch’s conflict soon escalated. Burch told Alexander “that he was

going to make [Alexander] his bitch,” Alexander Dep. at 117, and Alexander chose to

confront Burch about this statement, id. at 119. Alexander got up from his stool, walked

over, and stood next to Burch, facing him. Id. at 127; see also Kovacs Decl., Ex. B at


                                               4
00:14:00 (showing Alexander confronting Burch). Alexander asked Burch, “What did you

just say to me?” Alexander Dep. at 133. And Burch responded, “You heard what I said.”

Id. at 137. That’s when fisticuffs began, though they lasted only a few seconds. Alexander

threw the first punch. Id. at 138. Burch fell to the floor. Id. Alexander got on top of Burch

and threw “a couple” more punches. Id. Newell then said to Alexander, “we need to go,”

and Alexander, Newell, and Levy walked out of Bar Louie. Id. at 138–39. Security footage

shows that Alexander threw the first punch at 00:14:49 and that Alexander, Newell, and

Levy exited Bar Louie at 00:15:05—or sixteen seconds after Alexander’s first punch.

Kovacs Decl., Ex. B at 00:14:49–00:15:05.

       Burch started after Alexander, but either his gun fell out of his pocket or he dropped

it on the Bar Louie floor. Id. at 00:15:12–00:15:22; see also Hopper Decl., Ex. G [ECF

No. 114-1]. After pausing to pick up his handgun, Burch exited Bar Louie and continued

pursuing Alexander outside. Kovacs Decl., Ex. B at 00:15:12–00:15:22; Hopper Decl.,

Ex. G; Alexander Dep. at 140. Alexander turned and saw Burch “waving a gun” and tried

to deescalate the situation. Alexander Dep. at 140–41. Alexander moved closer to Burch

and, as Alexander described it: “I told him we need to have a good night. There is a couple

options here. You can shoot me and then we have problems or you can put the gun away

and we have a good night.” Id. at 145. Burch put the gun in his pocket but continued to

follow Alexander. Id. At some point, Alexander punched Burch “two or three times,” but

that did not stop Burch. Id. at 149–51. Burch caught up to Alexander and, with the two

facing each other, put the gun to Alexander’s stomach and fired two shots. Id. at 154–55.

Relying on martial arts training he received in the Marine Corps, Alexander “moved


                                             5
[Burch’s] weapon out of the way” and prevented the first shot from hitting him. Id. at 152–

56. Burch’s second shot struck Alexander in his spinal cord. Id. at 63, 156. Alexander

“remember[s] being paralyzed immediately.” Id. at 156.

                                              II2

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A dispute over a fact is “material” only if its resolution “might affect

the outcome of the suit” under the governing substantive law. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. “The

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Id. at 255.

                                              A

       Defendants Fortney Hospitality Group and Fortney Companies seek summary

judgment on the ground that they owed Alexander no duty as a matter of law. To



2
       There is subject-matter jurisdiction over this case under 28 U.S.C. § 1332(a). The
Parties are completely diverse. Alexander is an Arizona citizen. Alexander Dep. at 30–
31. 1328 Uptown, Inc. is a Minnesota corporation with its principal place of business in
Minneapolis. Juran Decl., Ex. 11 [ECF No. 119-3]. Fortney Hospitality Group, Inc. and
Fortney Companies, Inc. are Wisconsin corporations, each with a principal place of
business in La Crosse, Wisconsin. Answer ¶¶ 3, 4 [ECF No. 13]. The matter in controversy
exceeds the sum of $75,000. Compl. at 35 [ECF No. 1]. “As this action is in federal court
based on diversity of citizenship, state law governs substantive law issues.” Paine v.
Jefferson Nat’l Life Ins. Co., 594 F.3d 989, 992 (8th Cir. 2010) (citation omitted); see also
Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). The Parties agree that Minnesota law
governs this case, and there is no reason to second-guess the Parties’ agreement.

                                              6
summarize, Fortney Hospitality Group and Fortney Companies say they did not own or

operate Bar Louie, that the business relationships they had with Bar Louie triggered no

duty to Alexander, and that a prior court order forbids Alexander from pursuing their

liability on a veil-piercing theory. To understand these arguments, it helps to start with a

general description of the three Defendants’ organizational relationships. Defendant 1328

Uptown did business as Bar Louie pursuant to a 2011 “Unit Franchise Agreement.” See

Duncan Aff., Ex. 2 [ECF No. 109]. The franchisor was BL Restaurant Franchises, LLC.

Id. The Unit Franchise Agreement granted 1328 Uptown a “license and franchise . . . to

operate a Bar Louie Restaurant[.]” Id. at ¶ 1.1.5. 1328 Uptown filed a notice of assumed

name with the Minnesota Secretary of State, assuming the name “Bar Louie.” Id., Ex. 23

[ECF No. 123-1]. Fortney Hospitality Group was the sole shareholder and parent company

of 1328 Uptown. Juran Decl., Ex. 12 at 28 [ECF No. 119-4]; 1328 Uptown Corporate

Disclosure Statement [ECF No. 11]. Fortney Companies, also owned entirely by Fortney

Hospitality Group, was created to provide “management and administrative services” to

businesses owned by Fortney Hospitality Group, including 1328 Uptown. Juran Decl., Ex.

12 at 31; Fortney Companies Corporate Disclosure Statement [ECF No. 14].

       Alexander’s argument that the law permits his claims against Fortney Hospitality

Group and Fortney Companies is internally inconsistent. Alexander’s brief in opposition

to these Defendants’ summary-judgment motion asserts the following point heading:

“There is Significant Authority that Parent/Affiliate Entities Can Have Direct

Liability for Subsidiary and Affiliate’s Torts.” Mem. in Opp’n to Fortney Defs. at 20

[ECF No. 118]. It seems implausible to say that one may have direct liability for another’s


                                             7
torts. “Direct liability is the imposition of liability when one party has breached a personal

duty through his own acts of negligence.” Eng’g & Constr. Innovations, Inc. v. L.H.

Bolduc Co., 825 N.W.2d 695, 707 (Minn. 2013) (quoting Sutherland v. Barton, 570

N.W.2d 1, 5 (Minn. 1997)) (alteration omitted). “‘Imputed negligence’ means that, by

reason of some relationship existing between A and B, the negligence of A is to be charged

against B, although B has played no part in it[.]” W. Page Keeton, Dan B. Dobbs, Robert

E. Keeton, & David G. Owen, Prosser and Keeton on the Law of Torts at 499 (5th ed.

1991). In other words, you can have direct liability for your own torts, or you can have

imputed liability for the torts of another with whom you have “some relationship” that the

law recognizes to be sufficient for that purpose. Id. It makes no sense to argue—as

Alexander seems to—that Fortney Hospitality Group and Fortney Companies may have

“direct” liability for 1328 Uptown’s negligence. Either liability for 1328 Uptown’s alleged

negligence is imputed to Fortney Hospitality Group and Fortney Companies because of

their relationship with 1328 Uptown, or Fortney Hospitality Group and Fortney Companies

have direct liability for their own torts.

       The law does not support imputing 1328 Uptown’s alleged negligence to Fortney

Hospitality Group or Fortney Companies. Alexander cannot establish liability on a veil-

piercing theory. Defendants are right about that. Alexander previously moved to extend

pretrial deadlines so that he might seek discovery regarding, and then possibly amend his

complaint to allege, a veil-piercing theory, ECF No. 34, and Magistrate Judge Elizabeth

Cowan Wright appropriately denied this motion, ECF No. 47. Alexander did not appeal

or object to that order. Yet the authorities Alexander cites to support his imputed-liability


                                              8
argument are veil-piercing cases. Mem. in Opp’n to Fortney Defs. at 20–26. In Erickson

v. Minnesota & Ontario Power Co., 158 N.W. 979 (Minn. 1916), for example, the plaintiff

sued the defendant for negligence after a dam overflowed and flooded the plaintiff’s land.

158 N.W. at 979. The dam was owned and operated by two companies, both wholly-owned

subsidiaries of the defendant. Id. at 981. The Minnesota Supreme Court, examining one

of the parent-subsidiary relationships, held that the defendant was liable for the negligence

of the subsidiary because the subsidiary was a “mere agency of the defendant[.]” Id. In

determining the subsidiary was an agent of the parent, the court stressed that “[t]he fact

that defendant owns all the stock in [the subsidiary] does not make them the same nor does

it pass to one the property of the other; nor render one liable for the acts of the other. Still

one corporation may be the agent of another, just as one individual may be the agent of

another.” Id. (internal citation omitted). The court determined that the facts showed the

subsidiary was an agent of the parent, and that the subsidiary’s liability therefore could be

imputed to the parent:

              [D]efendant agreed to advance the entire cost of the dam . . .
              [D]efendant agreed to pay, and has paid, annually the sum of
              $4,000 to maintain the expense of the dam. . . . [D]efendant
              reserved to itself the right to use for power purposes all the
              water passing over the dam, and the right to the exclusive use
              and possession of the land and power houses, and the right to
              place, set, use, and control the water wheels, flumes, intake
              pipes, draft tubes, racks, gates, and all other machinery and
              appliances. No rent or other charge was paid for this exclusive
              use, and no revenue is derived therefrom. Defendant has built
              and operates extensive mills and uses all the power generated
              by the dam on the American side. In a trust deed . . . defendant
              recited that it was ‘constructing’ said dam and that it desired to
              ‘borrow money’ for, among other things, ‘the construction of
              dams.’ Defendant owns all the stock in the [subsidiaries that


                                               9
              technically owned the dam]. The same man . . . is the president
              of defendant and also [the subsidiaries].

Id. Erickson is best understood as a straightforward, albeit not explicit, application of the

alter ego theory of piercing the corporate veil. More recently than 1916, the Minnesota

Supreme Court described the alter ego theory: “When using the alter ego theory to pierce

the corporate veil, courts look to the reality and not form, with how the corporation

operated and the individual defendant’s relationship to that operation.” Hoyt Props., Inc.

v. Prod. Res. Grp., LLC, 736 N.W.2d 313, 318 (2007) (quotation omitted). To determine

whether a subsidiary is an alter ego, relevant factors include “insufficient capitalization for

purposes of corporate undertaking, failure to observe corporate formalities, nonpayment of

dividends, insolvency of debtor corporation at time of transaction in question, siphoning of

funds by dominant shareholder, nonfunctioning of other officers and directors, absence of

corporate records, and existence of corporation as merely façade for individual dealings.”

Id. (quoting Victoria Elevator Co. v. Meriden Grain Co., 283 N.W.2d 509, 512 (Minn.

1979). Some of these factors look very much like the factors analyzed in Erickson to

determine that the defendant was liable for the negligence of its subsidiary. See Erickson,

158 N.W. at 981. Other cases Alexander cites do the same—they impute liability under a

veil-piercing theory. E.g., Chicago, Milwaukee & St. Paul Ry. Co. v. Minneapolis Civic &

Commerce Ass’n, 247 U.S. 490, 498 (1918) (“[I]t is difficult to conceive of a plan for the

control of a jointly owned company . . . more complete than this one is and it is sheer

sophistry to argue that, because it is technically a separate legal entity, the Eastern

Company is an independent public carrier, free in the conduct of its business from the



                                              10
control of the two companies which own it . . .”); Johannsen v. Mid-Continent Petroleum

Corp., 5 N.W.2d 20, 27–28 (Iowa 1942) (analyzing veil-piercing factors to determine

whether corporations were “separate and distinct entities”). Alexander identifies no other

basis to impute 1328 Uptown’s alleged negligence to Fortney Hospitality Group or Fortney

Companies.

       Nor has Alexander identified evidence to support a trial-worthy direct-liability

claim against Fortney Hospitality Group or Fortney Companies. Alexander seeks to

establish a direct claim against these defendants two ways. First, he points out that Fortney

Hospitality Group signed the Bar Louie Unit Franchise Agreement, and he argues that

Fortney Hospitality Group’s assumption of contractual duties under that agreement

triggered a duty to Bar Louie patrons. Mem. in Opp’n to Fortney Defs. at 29–31. The

several contractual duties Alexander identifies in the Unit Franchise Agreement concern

financial and administrative matters between Fortney Hospitality Group and the franchisor,

BL Restaurant Franchises, that are unrelated to the events giving rise to Alexander’s

claims.   It’s difficult to understand, for example, how Fortney Hospitality Group’s

agreement to guarantee 1328 Uptown’s debts under the franchise agreement might have

created a duty to Bar Louie patrons (much more a duty that was breached on this case’s

facts). But it doesn’t matter. Under Minnesota law, “a party is not responsible for damages

in tort if the duty breached was merely imposed by contract and not imposed by law.”

Glorvigen v. Cirrus Design Corp., 816 N.W.2d 572, 584 (Minn. 2012) (cleaned up). As

the Minnesota Supreme Court has explained:




                                             11
              Tort actions and contract actions protect different interests.
              Through a tort action, the duty of certain conduct is imposed
              by law and not necessarily by the will or intention of the
              parties. The duty may be owed to all those within the range of
              harm, or to a particular class of people. On the other hand,
              contract actions protect the interests in having promises
              performed. Contract obligations are imposed because of
              conduct of the parties manifesting consent, and are owed only
              to the specific parties named in the contract.

Id. (quoting 80 South Eighth Street Ltd. P’ship v. Carey-Canada, Inc., 486 N.W.2d 393,

395–96 (Minn. 1992)). Alexander therefore cannot rely on contractual obligations imposed

by the Unit Franchise Agreement to establish a tort duty—necessary to a direct negligence

claim—against Fortney Hospitality Group.           Second, Alexander argues that Fortney

Hospitality Group and Fortney Companies assumed duties to Bar Louie patrons through

their involvement in Bar Louie’s operations. The precise legal and factual basis of this

argument is not clear. At times, Alexander appears to say that Fortney Hospitality Group

and Fortney Companies should be treated as the owners of Bar Louie. E.g., Mem. in Opp’n

to Fortney Defs. at 27 (“The Fortney Defendants as Innkeeper/Tavern Owners had a Duty

to Protect Mr. Alexander, Other Patrons, and Their Own Employees.”). But accepting this

assertion would require veil piercing—that is, it would require one to ignore that 1328

Uptown is separate from Fortney Hospitality Group and Fortney Companies. As explained

earlier, that liability theory is no longer available to Alexander. Separately, or so it seems,

Alexander argues that Fortney Companies assumed a duty to Bar Louie patrons by

contracting with 1328 Uptown to provide management services. Id. at 32–33. Again,

however, Minnesota law says that Fortney Companies’ contractual obligation to provide

these services is not enough to establish Fortney Companies’ tort liability to Alexander.


                                              12
Glorvigen, 816 N.W.2d at 584. Alexander has identified no duty that Fortney Hospitality

Group or Fortney Companies assumed through their conduct. This is not a case, for

example, where either Defendant’s “conduct indicate[d] that it . . . assumed a limited duty”

to protect Alexander. Nickelson v. Mall of Am. Co., 593 N.W.2d 723, 726 (Minn. Ct. App.

1999); see Eleria v. City of St. Paul, No. A10-1045, 2010 WL 5293742, at *8 (Minn. Ct.

App. Dec. 28, 2010). Alexander identifies no evidence that Fortney Hospitality Group or

Fortney Companies “voluntarily hired a security force, . . . directed [that security force] to

intervene on [Alexander’s] behalf, . . . [or that Alexander] relied on the representation that

such assistance would be forthcoming from security personnel[.]” Nickelson, 593 N.W.2d

at 726. If Fortney Hospitality Group or Fortney Companies assumed through their conduct

a duty to Bar Louie patrons, Alexander has identified neither the duty nor evidence

supporting it. Finally, Alexander has not identified any duty imposed by law upon either

of these Defendants.3

                                              B

       Defendant 1328 Uptown seeks summary judgment against Alexander’s five

common law negligence claims. (1328 Uptown does not seek summary judgment against

Alexander’s claim under Minnesota’s Dram Shop Act, Minn. Stat. §§ 340A.801–.802.)

Alexander pleads his common law negligence claims in counts I through V of his



3
        These same considerations show as a matter of law that neither Fortney Hospitality
Group nor Fortney Companies “caused the intoxication of” Burch, an essential element of
Alexander’s claim under the Dram Shop Act. Minn. Stat. § 340A.801, subd. 1. Alexander
identifies no reason why this claim should survive if summary judgment is entered against
his common law negligence claims.

                                             13
complaint. Compl. ¶¶ 92–149. Alexander’s negligence claims arise from 1328 Uptown’s

alleged failure to provide security or intervene in some other way to prevent Burch from

shooting him, and Alexander assigns each negligence claim a different name corresponding

essentially to the duty he alleges 1328 Uptown owed and breached or the injuries he

suffered. The claims are for negligence (count I), innkeeper’s liability—negligent security

(count II), negligence per se (count III), negligent undertaking (count IV), and negligent

infliction of emotional distress (count V).

                                              1

       Alexander does not challenge the entry of summary judgment against his negligence

claim4 and for good reason—Minnesota law does not permit the assertion of a generic

negligence claim under the facts alleged in Alexander’s complaint. Alexander alleges two

duties in support of his negligence claim. He first alleges that 1328 Uptown “owe[s] a

general duty to exercise ordinary care for the safety of persons who come upon its Bar

Louie property, based on the special relationship between business proprietor and their

customers.” Compl. ¶ 94. Minnesota law is clear, however, that a bar owner’s breach of

its “duty to exercise reasonable care under the circumstances to protect their patrons from

injury,” Alholm v. Wilt, 394 N.W.2d 488, 490 (Minn. 1986), does not give rise to a run-

of-the-mill negligence claim, but rather an innkeeper liability claim, see, e.g., Henson v.

Uptown Drink, LLC, 922 N.W.2d 185, 190 (Minn. 2019); Boone v. Martinez, 567 N.W.2d



4
       Mem. in Opp’n to 1328 Uptown at 37 [ECF No. 113] (requesting 1328 Uptown’s
motion be denied with respect to “(1) innkeeper’s liability, (2) negligence per se, (3)
negligent undertaking and (4) negligent infliction of emotional distress”).

                                              14
508, 510 (Minn. 1997); Alholm, 394 N.W.2d at 490. Second, Alexander alleges that 1328

Uptown breached a duty by “failing to take reasonable steps to provide security” and

“fail[ing] to provide reasonable and adequate security.” Compl. ¶¶ 96–97. But Minnesota

does not recognize a “negligent security” claim. Minks v. Cherry, No. A06-1166, 2007

WL 1053501, at *3–4 (Minn. Ct. App. Apr. 10, 2007). In Minks, the Minnesota Court of

Appeals addressed whether to adopt a negligent security standard “such that ‘if careless or

criminal behavior by a third party is foreseeable based on past experience, actual

knowledge, or what should be known, the owner of a business establishment has a duty to

take reasonable steps to protect patrons from harm resulting from that activity.’” Id.

(quoting Restatement (Second) of Torts § 344 (1965)). In declining to adopt this standard,

the Court of Appeals “note[d] specifically that the Minnesota Supreme Court has not

adopted the Restatement” and that there is established precedent in Minnesota regarding

innkeeper’s liability. Id.

                                             2

       To prevail on an innkeeper liability claim under Minnesota law, a plaintiff must

show “(1) notice of the offending party’s vicious or dangerous propensities by some act or

threat, (2) adequate opportunity for the innkeeper to protect the injured patron, (3) failure

on the part of the innkeeper to take reasonable steps to do so, and (4) foreseeable injury.”

Henson, 922 N.W.2d at 190 (internal quotation marks omitted). Whether it is considered

to be implicit in these elements or a separate element, a plaintiff must show that the

innkeeper’s breach of duty proximately caused the injury. See, e.g., Ibraheem v. Epic

Entm’t, LLC, No. A14-1174, 2015 WL 1757930, at *2 (Minn. Ct. App. Apr. 20, 2015)


                                             15
(“Even when a ‘duty to provide protection [is] recognized,’ a negligence claim fails if the

plaintiff cannot show by a preponderance of the evidence a causal link between the

defendant’s conduct and the resulting harm.”) (quoting Pietila v. Congdon, 362 N.W.2d

328, 333 (Minn. 1985)).

       1328 Uptown argues that as a matter of law it lacked the notice required by the first

element of an innkeeper liability claim, and its argument sets up something of a choice

between competing cases. Relying on Devine v. McLain, 306 N.W.2d 827 (Minn. 1981),

1328 Uptown argues that the incident was “sudden and unforeseeable” and, as a result, no

reasonable juror could conclude that it had notice of Burch’s vicious or dangerous

propensities. In Devine, a bar fight broke out between Dale Devine, Bob McLain, and

Darlene McLain. 306 N.W.2d at 829. The fight concluded in the bar after about five or

six minutes, and as Darlene McLain was leaving the bar, she said “I will be back.” Id.

Some 30 minutes later or so, Darlene McLain returned with a gun, stood in the front door

of the bar, and shot Dale Devine three times. Id. at 830. The Minnesota Supreme Court

concluded that “there was no evidence from which the jury could have concluded that the

actions of defendant McLain were foreseeable by the bar.” Id. “In short, there was nothing,

except the fight that broke out between the McLains and one of the plaintiffs, to put the bar

on notice that defendant McLain had violent tendencies.” Id.

       Alexander, on the other hand, relies on Henson to argue that 1328 Uptown had

notice of Burch’s violent propensities. In Henson, two patrons of the defendant bar were

extremely drunk, swaying, slurring their speech, having difficulty putting jackets on, and

generally bothering and frightening other customers. Henson, 922 N.W.2d at 188. As the


                                             16
two intoxicated patrons were being escorted out of the bar, one attempted to punch a bar

employee, while the other grabbed the employee from behind. Id. As the two patrons

grappled with the employee, one additional on-duty employee and one off-duty employee

joined in to assist in removing the two drunk patrons from the bar. Id. As the employees

escorted the patrons out, all three employees tripped and fell onto the sidewalk. Id. at 189.

The off-duty employee, Henson, suffered a traumatic brain injury and died six days later.

Id. Henson’s estate and family then sued the bar, alleging innkeeper liability. Id. In

reversing the district court’s entry of summary judgment for the bar, the Minnesota

Supreme Court found that “there was enough evidence on the element of foreseeability to

create a disputed issue of material fact or disputed reasonable inferences from undisputed

facts, making summary judgment improper.” Id. at 192. In particular, the court highlighted

that bar employees had noted the drunkenness of the two patrons, one of the patrons had

been in an altercation with a different patron, a bartender had taken one of the patron’s

drinks away, and even before the punch thrown at the employee, “there was evidence of

both obvious intoxication and problematic interactions with bar employees and other

patrons.” Id. at 192–193.

       This case is more like Henson than Devine. As in Henson, there is evidence here

from which a reasonable juror could find that Burch was obviously and noticeably

intoxicated, Hopper Decl., Ex. M (“Burch Allocution”) at 11 [ECF No. 114-7]; Burch

Statement at 23, and that he harassed other Bar Louie customers, causing some to leave,

Alexander Dep. at 108–10, 115–16. A juror reasonably could conclude from the security

video that Burch antagonized Alexander while the two were seated at the bar, close to the


                                             17
bartenders. See Hopper Decl., Ex. Z at 23:55:55, 00:13:00–14:00. The recording shows

that Burch kissed Alexander while the two were standing at the bar a short distance from,

and in view of, bartenders. Id. at 23:55:55. That recording also shows Alexander

responding—he says to defend himself—by pushing Burch hard enough for other

customers seated nearby to notice. Id. at 23:55:52–56:03. If other customers seated nearby

actually noticed the altercation, then it’s reasonable to infer that Bar Louie’s bartenders

also noticed. These events all occurred well before Alexander and Burch began to brawl

and still further before Burch shot Alexander. Thus, whether Bar Louie had notice of

Burch’s dangerous or vicious propensities is a trial-worthy issue.

       1328 Uptown next challenges causation, but a reasonable juror could conclude that

1328 Uptown’s negligence caused Alexander’s injuries. To support this argument, 1328

Uptown relies primarily on Ibraheem, 2015 WL 1757930. In that case, the plaintiff was

stabbed “many times” in a bar owned and operated by the defendant. Id. at *1. “No

security guard observed any unruly behavior before the stabbing.” Id. “The identity of the

assailant, the weapon used to assault [the plaintiff], and how the assailant came to have the

instrument all remain[ed] unknown.” Id. Though the court “recognize[d] that the question

of proximate cause is ‘normally for the jury to decide,’” id. at *2 (quoting Roettger v.

United Hosps. of St. Paul, Inc., 380 N.W.2d 856, 861 (Minn. Ct. App. 1986)), it concluded

that no “specific facts raising a jury question on causation” had been identified, id. at *3.

The court reasoned that whether additional security measures might have prevented the

assault was speculative and concluded, based on the case’s “unique circumstances,” that

the absence of record evidence regarding the identity of the assailant and the source of the


                                             18
weapon used justified the entry of summary judgment. Id. This case is not like Ibraheem.

The record shows several acts of unruly behavior by Burch leading up to his altercation

with Alexander. Burch Allocution at 11; Burch Statement at 23 (Burch was noticeably

intoxicated); Alexander Dep. at 108–10, 115–16 (Burch was pestering other patrons to the

point that they left the bar); Hopper Decl., Ex. Z at 23:55:55 (Burch kissed Alexander at

the bar). We know the identity of the assailant, and we know Burch possessed the weapon

when he entered Bar Louie. Burch Statement at 18–20. Causation is a trial-worthy issue

here because there is a “nexus between” 1328 Uptown’s alleged failure to protect

Alexander from Burch and Alexander’s injuries. Ibraheem, 2015 WL 1757930, at *3.

       Genuine issues of material fact also remain with respect to the second, third, and

fourth elements of Alexander’s innkeeper liability claim. To the extent it is distinct from

causation, 1328 Uptown had an adequate opportunity to protect Alexander. It could have

refused Burch admission to the bar because he was obviously intoxicated. It could have

removed Burch from the premises when he became disruptive toward other Bar Louie

customers. It could have removed Burch when he became hostile to Alexander. The record

shows, and 1328 Uptown does not dispute at this stage, that it took none of these steps (or

others) to protect Alexander. Regarding the fourth element, there is “no categorical rule

governing which bar injuries are foreseeable and which are not; rather, [the inquiry is]

heavily fact dependent.” Henson, 922 N.W.2d at 192. Minnesota law does not “draw the

foreseeability line at the moment a physical altercation began,” rather foreseeability is

“based on all of the facts and circumstances.” Id. at 193 n.3. The “facts and circumstances”

relevant to foreseeability include, among other things, “intoxication of the offending


                                            19
patron[.]” Id. at 192 (citing Mettling v. Mulligan, 225 N.W.2d 825, 828 and n.3 (Minn.

1975)).     In addition to the many facts discussed already showing Burch’s level of

intoxication, his harassment of other Bar Louie customers, and his antagonization and

assault of Alexander, a juror could find that Alexander’s injury was foreseeable because a

1328 Uptown employee witnessed Burch’s firearm fall to the Bar Louie floor as he started

after Alexander, Burch turn back to retrieve the firearm and pick it up off the bar floor, and

then Burch return to his pursuit of Alexander. Hopper Decl., Exs. G, H.

                                               3

       The entry of summary judgment against Alexander’s negligence per se claim is

appropriate because the ordinances he relies on do not provide tort duties of care.

“Negligence per se is a form of ordinary negligence that results from violation of a statute.”

Anderson v. Minn. Dep’t of Nat. Res., 693 N.W.2d 181, 189 (Minn. 2005) (quoting Seim

v. Garavalia, 306 N.W.2d 806, 810 (Minn. 1981)). “The only difference [between

negligence and negligence per se] is that the measure of legal duty for actual negligence is

determined upon common-law principles while the measure of duty for negligence per se

is fixed by the statute, so that its violation constitutes conclusive evidence of negligence.”

Kronzer v. First Nat’l Bank of Minneapolis, 235 N.W.2d 187, 192 (Minn. 1975). Not all

statutes or ordinances create a tort duty of care, and Minnesota “ha[s] long followed the

criteria set forth by the American Law Institute in the Restatement, Torts 2d, in determining

which statutes give rise to a civil duty” such that a violation of the statute or ordinance will

constitute negligence per se. Id. at 193. Section 286 of the Second Restatement of Torts

provides:


                                              20
              The court may adopt as the standard of conduct of a reasonable
              man the requirements of a legislative enactment or an
              administrative regulation whose purpose is found to be
              exclusively or in part
              (a) to protect a class of persons which includes the one whose
                  interest is invaded, and
              (b) to protect the particular interest which is invaded, and
              (c) to protect that interest against the kind of harm which has
                  resulted, and
              (d) to protect that interest against the particular hazard from
                  which the harm results.

Restatement (Second) of Torts § 286 (Am. L. Inst. 1975). On the other hand, § 288 of the

Second Restatement provides:

              The court will not adopt as the standard of conduct of a
              reasonable man the requirements of a legislative enactment or
              an administrative regulation whose purpose is found to be
              exclusively
              (a) to protect the interests of the state or any subdivision of it
                  as such, or
              (b) to secure to individuals the enjoyment of rights or
                  privileges to which they are entitled only as members of
                  the public, or
              (c) to impose upon the actor the performance of a service
                  which the state or any subdivision of it undertakes to give
                  the public, or
              (d) to protect a class of persons other than the one whose
                  interests are invaded, or
              (e) to protect another interest than the one invaded, or
              (f) to protect against other harm than that which has resulted,
                  or
              (g) to protect against any other hazards than that from which
                  the harm has resulted.

Id. § 288. A statute “designed to protect the public at large rather than a particular class of

individuals” does not give rise to a tort duty of care. Kronzer, 235 N.W.2d at 193 (citing

Gardner v. Conway, 48 N.W.2d 788 (Minn. 1951); Cowern v. Nelson, 290 N.W. 795

(Minn. 1940)). A violation of a statute or ordinance that creates a tort duty of care


                                              21
constitutes negligence per se “if the persons harmed by that violation are within the

intended protection of the statute and the harm suffered is of the type the legislation was

intended to prevent.” Alderman’s Inc. v. Shanks, 536 N.W.2d 4, 8 (Minn. 1995) (quoting

Pacific Indem. Co. v. Thompson-Yeager, Inc., 260 N.W.2d 548, 558–59 (Minn. 1977)).

       Alexander identifies two Minneapolis ordinances he says 1328 Uptown violated,

but neither ordinance establishes a tort duty of care. The two ordinances are licensing and

business regulations establishing “minimum standards and conditions [that] shall be met in

order to hold a license, provisional license or license permit under Titles 10, 11, 13 and 14

of this Code.” Minneapolis, Minn. Code Title 13 Ch. 259.250.        The first, § 259.250(9),

provides: “It shall be the responsibility of the licensee to fully comply with all conditions

of license or other operational specific requirements duly imposed by the licensing

authority or agreed to by the licensee.” Id. § 259.250(9). The second, § 259.250(4)

provides: “It shall be the responsibility of the licensee to provide adequate security to

prevent criminal activity, loitering, lurking and disorderly conduct on the business

premises, including the parking areas.” Id. § 259.250(4). Alexander provides no authority

to support the conclusion that these or similar licensing ordinances might provide a tort

duty of care, and an examination of both ordinances shows that neither should be

understood that way. As with most licensing requirements, neither ordinance protects a

particular class of persons or interests. Section 259.250(9)’s coverage is indeterminable.

It reaches all licensees (not just bars), “all conditions of license,” including unique

conditions imposed on specific license holders, and presumably would reach conditions

enacted or applied to licensees in the future. Id. Accepting that § 259.250(9) creates a tort


                                             22
duty of care means the possibility of innumerable license violations becoming tort suits.

It’s hard to identify a limiting principle. Similarly, § 259.250(4)’s requirement “to provide

adequate security” is not limited to the customers of a business and seems intended to

protect the interests of the city and the public more than any particular class of individuals.

The ordinance identifies no particular harm it aims to guard against. The goals it identifies

for the security it requires include all manner of crime and potentially disruptive conduct,

indicating again that it is intended to protect the public interest. If that weren’t so, there is

another important reason not to understand § 259.250(4) to establish a tort duty of care.

Reading it that way would permit strict liability claims or negligent security claims against

business licensees—claims Minnesota law does not recognize as against business owners

or bars. See Minks, 2007 WL 1053501, at *3–4.

                                               4

       The entry of summary judgment against Alexander’s negligent undertaking claim is

appropriate because Minnesota seems not to recognize the claim and because, if it did,

1328 Uptown did not undertake to provide security. In Robb v. Funorama, Inc., the

plaintiff was involved in a fight at a roller rink. No. A04-1711, 2005 WL 1331265, at *1

(Minn. Ct. App. June 7, 2005). The plaintiff sued the roller rink, asserting a simple

negligence claim. Id. at *2. The district court granted the defendant’s motion for summary

judgment, concluding that the defendant “did not owe a duty of reasonable care to [the

plaintiff] because (1) there was no special relationship between the parties; (2) [defendant]

did not voluntarily assume a duty to protect [plaintiff]; and (3) [defendant] did not have

knowledge of [the assailant’s] disruptive behavior before the stabbing and could not


                                               23
foresee” the fight. Id. The Minnesota Court of Appeals affirmed the entry of summary

judgment on the same grounds and noted that public policy counseled against a finding of

negligent undertaking of security because “a conclusion that [the defendant] voluntarily

assumed a duty to protect would chill it from undertaking more stringent security measures

in the future, for fear that an assault despite the security precautions would subject it to

liability.” Id. at *5 (citing Funchess v. Cecil Newman Corp., 632 N.W.2d 666, 675 (Minn.

2001) (determining that “subjecting [a] landlord to liability for all harm occasioned by a

failure to maintain [] security would tend to discourage landlords from instituting security

measures for fear of being held liable for the actions of a criminal”). If Minnesota

recognized the claim, the pleadings and record evidence show beyond dispute that 1328

Uptown did not negligently undertake to provide security—it provided no security. In his

complaint, Alexander alleges that “Bar Louie has never employed security personnel or

contracted with any security company to provide security services for its bar and has

repeatedly refused its employees’ requests to do so.” Compl. ¶ 11. In his deposition,

Alexander admitted that he did not rely on security provided by Bar Louie because he knew

Bar Louie provided no security. See Alexander Dep. at 186–88. That is why, Alexander

testified, he acted to defend himself from Burch. Id. Consistent with Alexander’s

testimony, Burch testified that he was not patted down or asked if he possessed a firearm

when he entered Bar Louie. Burch Statement at 23.

                                             5

       “To establish a claim for negligent infliction of emotional distress, plaintiff must

show []he: (1) was within a zone of danger of physical impact; (2) reasonably feared for


                                            24
[his] own safety; and (3) suffered severe emotional distress with attendant physical

manifestations.”    K.A.C. v. Benson, 527 N.W.2d 553, 557 (Minn. 1995.)                “[C]ases

permitting recovery for negligent infliction of emotional distress are characterized by a

reasonable anxiety arising in the plaintiff . . . from being in a situation where it was

abundantly clear that plaintiff was in grave personal peril for some specifically defined

period of time. Fortune smiled and the imminent calamity did not occur.” Id. at 558. “A

plaintiff is in a zone of anger when physical harm might occur, but fortunately does not.”

Wall v. Fairview Hosp. & Healthcare Servs., 584 N.W.2d 395, 408 (Minn. 1998) (emphasis

added). In Wall, two vulnerable adults were sexually abused by their doctor. Id. at 398–

402. One sued a nurse, asserting a claim for negligent infliction of emotional distress,

among others. Id. at 402. The district court granted a directed verdict in favor of the

defendant nurse on the claim. Id. Reviewing the Court of Appeals’ reversal, the Minnesota

Supreme Court reinstated the district court’s directed verdict in favor of the defendant

nurse. Id. at 408. The court reasoned that the plaintiff’s negligent infliction of emotional

distress claim “d[id] not fit the facts that emerged at trial. A plaintiff is in a zone of danger

when physical harm might occur, but fortunately does not. [The plaintiff] was not merely

in a zone of danger with [the doctor]—she was in fact physically harmed by his abuse.”

Id. (emphasis added). Here, for this same reason, summary judgment must be entered

against Alexander’s negligent infliction of emotional distress claim. He was not merely in

a “zone of danger” as Minnesota law defines that term—he was shot and suffered grave

injuries.




                                               25
                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.    Defendants Fortney Hospitality Group, Inc. and Fortney Companies, Inc.’s

Motion for Summary Judgment [ECF No. 105] is GRANTED;

      2.    Defendant 1328 Uptown, Inc.’s Motion for Partial Summary Judgment

[ECF No. 100] is GRANTED IN PART and DENIED IN PART:

            a.     The Motion is GRANTED as to Counts 1, 3, 4, and 5 of the

                   Complaint;

            b.     The Motion is DENIED as to Count 2 of the Complaint.


Dated: April 2, 2020                   s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                         26
